135 S.E.2d 195 (1964)
261 N.C. 437
Pink L. HUNT and Howard J. Hunt
v.
Albert A. HUNT.
Philip E. LUCAS, Public Administrator of the Estate of Curtis T. Hunt, Deceased,
v.
Albert A. HUNT.
No. 380.
Supreme Court of North Carolina.
March 18, 1964.
*198 White & Crumpler and Hudson, Ferrell, Petree, Stockton, Stockton & Robinson, Winston-Salem, for plaintiff appellees.
Deal, Hutchins & Minor, Winston-Salem, for defendant appellant.
RODMAN, Justice.
Defendant assigns as error the Court's refusal to allow his motions for nonsuit and directed verdicts. Because these assignments are fundamental and are the errors principally relied on by defendant, they must be examined and their merit evaluated before considering other asserted errors. Since the motions are directed to all five causes of action alleged by plaintiffs, each having a foundation distinct from the others, we deal with the motions as they relate to each cause of action.
(1) Proceeds of sale of the Homeplace and Miller property. The following facts are admitted in the pleadings or established by the evidence: These properties were devised to defendant and his brothers by their father. The four sold to the Highway Commission. The check for the purchase price payable to all four grantors was endorsed by three and delivered to defendant. He endorsed and deposited the funds in a special account in his individual name. If nothing else appeared, the Court would have been warranted in directing the jury to find that each of the plaintiffs was entitled to one-fourth of the amount paid by the Highway Commission. To prevent that result, defendant alleged, and offered evidence from which the jury could have found, a dispute existed with respect to Pink's and Howard's interest in the fund (why and how controversy with respect to the division of the fund arose is not made clear by the evidence.) This dispute, according to defendant's allegations and evidence, was settled by the payment of $5,000 to Pink and $3,500 to Howard for their interest in the moneys received from the Highway Commission, as well as the 120 acre farm and the 10¼ acre tract in Forsyth. This was an affirmative defense. The burden of proof was on defendant. Ciline Paving Company v. Southland Speedways, Inc., 250 N.C. 358, 108 S.E.2d 641; Winkler v. Appalachian Amusement Company, 238 N.C. 589, 79 S.E.2d 185.
Defendant's contention that the language, "Full settlement with P. L. Hunt for his part of the T. Hunt Estate in Forsyth and Davidson Counties," appearing on his check given when P. L. Hunt conveyed his interest in the 10¼ acre tract and the 120 acre farm in Davidson County is, as a matter of law, sufficient to defeat plaintiff's claims to the moneys paid by the Highway Commission cannot be sustained. The word "estate" as commonly used has many meanings. Wachovia Bank & Trust Company v. Wolfe, 243 N.C. 469, 91 S.E.2d 246; In re Estate of Wright v. Ball, 204 N.C. 465, 168 S.E. 664; Powell v. Woodcock, 149 N.C. 235, 62 S.E. 1071.
Whether the word "estate" written on check was understood by the parties to include the moneys paid by the Highway Commission was a question for the jury. Durham Lumber Company v. Wrenn-Wilson Construction Company, 249 *199 N.C. 680, 107 S.E.2d 538; Williams v. Greensboro Fire Insurance Company, 209 N.C. 765, 185 S.E. 21; Wallace v. Bellamy, 199 N.C. 759, 155 S.E. 856; Hite v. Aydlett, 192 N.C. 166, 134 S.E. 419. Plaintiffs testified that the checks were given and received in payment for their share of the 10¼ acres Forsyth County tract and the Davidson County land. To support their contention as to the meaning of the word "estate," they point to the fact that the revenue stamps on their deeds were exactly the amount they would have affixed for a sale for $8,500. They testified that the value of these two pieces was $20,000. They call attention to the fact that the moneys which the Highway Commission paid was not paid to the personal representative of the T. Hunt Estate but to them as individuals. They properly say that where an heir sells land which he inherits from his parent, the proceeds derived from that sale cannot be held as a matter of law to be a part of a parent's estate. Defendant is in no position to complain that the Court called on the jury to ascertain the meaning of the language defendant put on the check. It follows from what has been said that the Court properly refused to allow the motions to nonsuit or to direct verdicts on the first causes of action.
(2) Pink's and Howard's claims for rent. The pleadings and evidence establish the fact that the legal title to this property was in Mrs. Hunt, mother of the four children. She died intestate. There is evidence for plaintiffs showing that Albert collected rents from this property from 1948 until Curtis' death in December 1958. Pink, Howard and Albert executed a deed to Curtis for this property in September 1958. Co-tenancy having been established, plaintiffs were entitled to an accounting for the rents collected. Lovett v. Stone, 239 N.C. 206, 79 S.E.2d 479, 60 A.L.R. 2d 780; Whitehurst v. Hinton, 209 N.C. 392, 184 S.E. 66; McPherson v. McPherson, 33 N.C. 391; 14 Am.Jur. pp. 99-100. Defendant was not entitled to nonsuits or directed verdicts on this cause of action for rents.
(3) Belews Street property. The pleadings and the evidence show that this property was conveyed to Albert prior to 1943. It was his home. Plaintiff administrator, as a basis for his claim for the moneys paid by the Highway Commission for this property, alleges a parol contract by Albert in 1943 to convey to Curtis. He alleges he took possession, and erected tenant houses thereon. Albert, as his agent, collected the rents from these properties for Curtis. Albert, in recognition of Curtis' ownership of this property, and at Curtis' direction, conveyed it to the Highway Commission. He agreed to hold the proceeds for Curtis' benefit. Albert denied the alleged contract. He admitted Curtis had taken possession and erected houses thereonPlaintiff offered evidence to establish the parol contract to convey, his payment in 1943 of the purchase price, and the erection of improvements. This evidence was not sufficient to establish an enforceable contract. Defendant's denial of the alleged contract to convey, "invoked the statute of frauds as effectively as if it had been expressly pleaded. Furthermore, a denial of the agreement is equivalent to a plea of the statute [of frauds]." Humphrey v. Faison, 247 N.C. 127, 100 S.E.2d 524; McCraw v. Llewellyn, 256 N.C. 213, 123 S.E.2d 575. The fact that witnesses were permitted to testify without objection to the parol contract did not make it enforceable. Jamerson v. Logan, 228 N.C. 540, 46 S.E.2d 561, 15 A.L.R. 2d 1325; Grantham v. Grantham, 205 N.C. 363, 171 S.E. 331. We fail to discover in the record any evidence to the effect that Albert conveyed this property to the Highway Commission at the direction of Curtis or that he declared Curtis was entitled to the proceeds.
The Court was in error in submitting to the jury an issue relating to the administrator's right to recover the amount paid by the Highway Commission. The fact that plaintiff administrator is not entitled to recover from Albert the amount paid by the Highway Commission *200 does not relieve Albert from the duty to account for the amount which Curtis contributed to the enhancement of the value of the property. The evidence offered with respect to the parol contract, the erection of improvements, and the sums paid by Curtis to Albert were competent for the purpose of showing that Albert had benefited by these expenditures. If he was unwilling to convey, equity required him to refund the amount paid by Curtis on the purchase money and to reimburse Curtis, or his estate, to the extent the property sold was enhanced by Curtis' work and expenditures. Rochlin v. P. S. West Construction Company, 234 N.C. 443, 67 S.E.2d 464; Jamerson v. Logan, supra; Rhyne v. Sheppard, 224 N.C. 734, 32 S.E.2d 316; Carter v. Carter, 182 N.C. 186, 108 S.E. 765, 17 A.L.R. 945. The theory of the trial with respect to these properties was erroneous.
(4) Administrator's claim for rents. The jury found defendant was indebted to the estate of his brother Curtis in the sum of $13,450 for rents. This sum includes rents, not only from the Homeplace and Miller properties and the Cleveland Avenue property, but rents collected for use of the Belews Street property. It is impossible to determine what portion of this amount the jury attributed to rents for the Belews Street property. Defendant would not be responsible to Curtis' estate for all the rents collected for use of that property. In addition to the improvements erected thereon by Curtis, there were buildings erected by Albert. The rents from this property should be apportioned between Curtis' estate and Albert in accordance with their relative rights in the property.
The judgments charge defendant with interest on the sums found to be owing from 25 December 1958, the day of Curtis Hunt's death. Defendant has excepted and assigned this allowance of interest as error.
The verdicts on the first issues, finding defendants indebted, as plaintiffs alleged, for their portions of the moneys received for the Miller-Homeplace properties is equivalent to a finding that Albert had agreed to deposit the funds so that the income would be paid to Curtis for life with the principal then payable to the brothers or their estates. This fixed the date and the amount to be paid to each of the brothers. Interest accrued from that date on these sums.
Albert acted as agent in collecting rentals from the houses on Cleveland Avenue. Interest does not run on an account until there is a demand and refusal to pay. Harris & Harris Construction Company v. Crain & Denbo, Inc., 256 N.C. 110, 123 S.E.2d 590; Bond v. Pickett Cotton Mills, 166 N.C. 20, 81 S.E. 936; Jolly v. Bryan, 86 N.C. 457, 458; Neal v. Freeman, 85 N.C. 441; Hyman v. Gray, 49 N.C. 155.
Plaintiffs plead a demand and refusal to account, but there is neither in the pleadings nor in the evidence anything to establish the date of the alleged demand, other than the institution of this action on 19 May 1960. The Court should have fixed that date as the time on which interest began to accrue on the rents collected. The judgment rendered in favor of plaintiffs Hunt will be reformed so that interest will run on the $1,820 from 19 May 1960, and not from 25 December 1958.
We have examined each of the other assignments of error in the action brought by the plaintiffs Hunt. We find neither prejudicial error nor any assignment requiring further discussion in that action. That judgment, modified as here directed, is free from prejudicial error.
The action brought by the administrator and the defendant's counterclaim present four separate and distinct controversies. We find no error in that portion of the judgment that plaintiff recover of the defendant $9,350 with interest from 25 December 1958, on plaintiff's first cause of action relating to the sale of the Homeplace and Miller property; nor has defendant, appellant, shown error with respect to that *201 portion of the judgment adjudging that he is not entitled to recover anything on his counterclaim.
There was error in the trial as it relates to plaintiff's second and third causes of action. This entitles defendant to a new trial on appropriate issues relating to those causes of action.
Hunt v. Hunt. Modified and affirmed.
Lucas, administrator, v. Hunt. Partial new trial.